Order granting motion of defendant Fay Wolfson to dismiss the complaint as to her modified so as to provide that she be retained in the action as a party defendant, and as so modified affirmed, without costs. Although no relief may be had against her, nor in favor of her creditors, she is nevertheless a proper party defendant for the purpose of enabling the court to adjudicate completely the rights of all the parties concerned. Orders denying motions to dismiss the complaint as against defendants Rita Woodmere Corporation and Isidore D. Wolfson affirmed, with ten dollars costs and disbursements, payable by said defendants jointly; said defendants to answer within ten days from service on each of them of a copy of the order herein. No opinion. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.